                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF RHODE ISLAND



HASIM MUNIR,
    Plaintiff,

     v.                                                CA. No. 18-415-JJM-LDA

STATE OF RHODE ISLAND,
   Defendant.


                                       JUDGMENT

      This action came to be heard before the Court and a decision has been rendered.
Upon consideration whereof, it is now hereby ordered, adjudged and decreed as follows:

        Pursuant to this Court’s Order entered on October 17, 2018, the judgment is hereby
entered dismissing the Plaintiff’s Petition for a Writ of Habeas Corpus in accordance with
Fed. R. Civ. P. 58.

          It is so ordered.



          October 17, 2018                      By the Court:

                                                /s/ John J. McConell, Jr.
                                                U.S. District Judge
